                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHARAE M. STALEY,                                  Case No. 20-cv-09497-HSG
                                   8                    Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                                                            REQUEST FOR ADDITIONAL
                                   9             v.                                         DISCOVERY
                                  10     METROPOLITAN LIFE INSURANCE                        Re: Dkt. No. 20
                                         COMPANY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On February 4, 2021, Plaintiff Sharae M. Staley brought this ERISA action against

                                  14   Defendant Metropolitan Life Insurance Company (“MetLife”), alleging a failure to provide

                                  15   benefits and a breach of fiduciary duties. Dkt. No. 10 (“FAC”) ¶¶ 34, 42. On April 7, 2021, the

                                  16   parties appeared before the Court for a case management conference. The Court ordered

                                  17   supplemental briefing from the parties regarding the scope of discovery. See Dkt. No. 15. Having

                                  18   reviewed the parties’ briefing, see Dkt. Nos. 19, 20, the Court, in its discretion, GRANTS

                                  19   Plaintiff’s request for discovery beyond the administrative record.

                                  20          As an initial matter, MetLife contends that the abuse of discretion standard of review

                                  21   applies. The Ninth Circuit requires an “abuse of discretion review whenever an ERISA plan

                                  22   grants discretion to the plan administrator.” Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955,

                                  23   967 (9th Cir. 2006). Because the ERISA plan at issue confers discretionary authority on MetLife,

                                  24   see Dkt. No. 19, Ex. A at 9-3, 9-12, the Court finds that the abuse of discretion standard of review

                                  25   applies, based on the language of the policy and absent any showing otherwise by Plaintiff.

                                  26          Plaintiff contends that under any standard of review, additional discovery is warranted on

                                  27   her equitable relief claim under 29 U.S.C. §1132 (a)(3) for breach of fiduciary duty. To

                                  28   demonstrate the nature and extent of MetLife’s purported conflict of interest, Plaintiff seeks the
                                   1   depositions of two MetLife claims adjusters and the production of the complete claim file and the

                                   2   claims manual guidelines. Dkt. No. 20 at 1. Defendant does not dispute that the Court has

                                   3   discretion to permit discovery relating to a purported conflict of interest. See Dkt. No. 19 at 3. In

                                   4   light of Plaintiff’s allegations, the Court, in its discretion, GRANTS the requested discovery. The

                                   5   Court DIRECTS MetLife to produce the requested materials within 30 days. The Court further

                                   6   DIRECTS the parties to meet and confer to schedule the depositions of the two claims adjusters.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: 4/30/2021

                                  10                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
